Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an object of claim 1; an opening mechanism of claim 4; track, guard, wheel, gap of claims 6, 9-10; track being on the wheel as in claim 10; and the loading mechanism of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopez US Patent 5553807.

With respect to claim 1, Lopez discloses a device for installing a fence comprising: 
a driver area (Figure 5); 
an installer area (Figure 5); 
a storage area (9); 
wherein said storage area comprises a loading position (as shown in Figure 4) and a dispensing position (as shown in Figure 2); 
wherein an object (30) is placed within said storage area when said storage area is in said loading position and dispensed out of said storage area via said dispensing mechanism when said storage area is in said dispensing position.


    PNG
    media_image1.png
    828
    902
    media_image1.png
    Greyscale


Figure 5 of Lopez
2. The device for installing a fence according to claim 1, wherein said loading mechanism is a door (10) that opens and closes in a vertical direction, and wherein said loading position is when said door is opened such that it lays generally flat on a ground.

3. The device for installing a fence according to claim 2, wherein said door further comprises a rotatable base (surface end of 10 pivots about 15).

4. The device for installing a fence according to claim 2, further comprising an opening mechanism (anchoring element at bottom of 11 allowing 11 to attach element 10) which opens and closes said door mechanically.

5. The device for installing a fence according to claim 4, further comprising a control (11) which operates said opening mechanism which opens and closes said door mechanically.

6. The device for installing a fence according to claim 1, wherein said dispensing mechanism (8, 11) is a track (track forming opening of 8) and a guard (11).

7. The device for installing a fence according to claim 1, further comprising a first and second installer area (Figure 5) which are at different vertical heights from one another.

8. The device for installing a fence according to claim 1, wherein the vertical height of said second installer area is adjustable (area of the second area can be adjusted vertically via 20).

9. The device according to claim 1, further comprising at least one wheel (wheel for moving 25).

10. The device according to claim 9, further comprising at least one track (grooves in the wheels) on said at least one wheel.

With respect to claim 11, Lopez discloses a device for installing a fence comprising: 
a storage area (area near the ground as shown in Figure 3); 
wherein said storage area further comprises a door (9, 10, 12); 
wherein said door further comprises a rotatable base (surface end 12 being rotatable as shown in Figure 2); 
wherein said door further comprises an open and a closed position (opening and closing positions); 
wherein a roll of material (30) is placed within said storage area when said door is in said open position and dispensed out of said storage area via said dispensing mechanism when said door is in said closed position;
wherein said roll of material rotates on said rotatable base when dispensing (roll of material rotates on the base when dispensing).

12. The device according to claim 11, wherein said storage area further comprises a track (surface forming opening 8 opposite of 11), a guard (11), and a gap (interior space) that leads to said track.

13. The device according to claim 11, wherein said device is placed on a motorized vehicle (motorized trailer as shown in Figure 5).

With respect to claim 14, Lopez discloses a device for installing a fence comprising: 
a driver area (Figure 5);  
a first installer area (Figure 5) supported above said driver area by at least one base support (top surface of 25); 
a storage area (near 9, 10); 
wherein said storage area comprises a loading position (as shown in Figure 4) and a dispensing position (as shown in Figure 2); 
wherein said storage area further comprises a loading mechanism (9, 10) and a dispensing mechanism (8); 
wherein an object (30) is placed within said storage area when said storage area is in said loading position and dispensed out of said storage area via said dispensing mechanism when said storage area is in said dispensing position.

15. The device according to claim 14, wherein said first installer area further comprises a door (door 10 is at first area).

15. The device according to claim 14, further comprising a second installer area (Figure 5) offset from said first installer area.

16. The device according to claim 14, wherein said storage area is moved between said storage position and said dispensing position by a lift mechanism (20 including piston arms as shown in Figure 5).

17. The device according to claim 16, wherein said lift mechanism is a piston (as shown in Figure 5).

18. The device according to claim 14, further comprising an item selected from the group consisting of motor, steering mechanism (vehicle has steering mechanism), seat, and combinations thereof.

19. The device according to claim 14, further comprising at least one wheel (wheel of vehicle).

20. The device according to claim 19, further comprising at least one track (grooves on vehicle wheels as shown in Figure 5) on said at least one wheel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,858,858.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose substantially the same structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lancour US Patent 4930718 discloses a vehicle (12), storage area and dispensing position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL E GALLION/Examiner, Art Unit 3654